UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                               No. 98-1235



WILLIAM SANFORD GADD; EDDIE BRADFORD LEE,

                                             Plaintiffs - Appellants,

          versus


ROBERT   D.   POTTER,   United   States   District
Judge,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-97-640-3-MU)


Submitted:    April 16, 1998                    Decided:   May 1, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Sanford Gadd, Eddie Bradford Lee, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal the district court's order dismissing their

complaint as frivolous. We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Gadd v. Potter, No.
CA-97-640-3-MU (W.D.N.C. Jan. 15, 1998). We further find that this

appeal is frivolous. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2